Citation Nr: 1004119	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2, to include as due to exposure to herbicides.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1966 to June 1970, which included service in 
Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2008, the Board remanded the claim for further 
development.  As the requested development has not been 
completed, further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

In statements in January 2009, in October 2009, and in 
November 2009, the Veteran raised the claims of service 
connection for a personality disorder and for posttraumatic 
stress disorder, which are referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On VA examination in September 2009, the VA examiner reported 
that the Veteran had abnormal fasting glucose by laboratory 
tests, but the Veteran did not have diabetes mellitus.  The 
examiner explained that a diagnosis of diabetes mellitus 
requires documentation of 2 abnormal serum glucose results, 
that is, a fasting serum glucose greater than 126 MG/DL, or a 
2 hour serum glucose tolerance result greater than 200 MG/DL; 
or any non fasting serum result greater than 200 MG/DL in the 
presence of symptoms, confirmed on a subsequent day by 
measuring any one of the three criteria.  



As the evidence of record does not contain sufficient 
competent medical evidence to decide the claim, additional 
development is needed under the duty to assist.  38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Social 
Security Administration.  

2.  Afford the Veteran a VA examination to 
determine whether the Veteran has diabetes 
mellitus, type 2.  

In formulating the diagnosis, there must 
be abnormal serum glucose results 
confirmed with a second test on a 
different day, using any one of the three 
test methods:  

a).  A fasting serum glucose test; 
or, 

b).  A 2 hour serum glucose tolerance 
test; or, 

c).  A non-fasting serum test. 

The claims folder should be made available 
to the examiner for review.

3. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


